Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Application Status
Present office action is in response to amendment filed 12/21/2021. Claims 1, 12 and 24 are amended. Claims 1, 2, 5-13 and 16-24 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 24 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, there is a lack of antecedent basis for “the network” in claims 1, 12 and 24.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-13 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for routing electronic communications to computing devices based on real-time GPS location data accessed from an external source, the method comprising”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for routing electronic communications to computing devices based on real-time GPS location data accessed from an external source, the method comprising
A process (method) is a statutory
subject matter class. See 35 U.S.C.
§ 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[1] continuously receiving, by an online computing system, each time each a plurality of computing device, each computing device associated with a respective user
see also MPEP § 2106.05(g); and see buySAFE, 765 F.3d at 1355 (computer receives and sends information over a network).

The online computing system,  plurality of computing devices, and each computing device are additional non-abstract limitations.
 continuously analyzing the real-time GPS location data to generate, from the real- time GPS location data, a profile for each user, each profile including data comprising specific venues that the user has visited, a number of times the user has visited each specific venue of the specific venues, date, time and duration of each visit to each specific venue, a category of each specific venue, and one or more map scales
continuously analyzing the real-time GPS location data to generate, from the real- time GPS location data, a profile for each user is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed . See MPEP § 2106.04(a)(2)(III)(A).
 continuously analyzing the profile data for each user to generate and update a list of users knowledgeable about a first category of venue at a particular map scale,
Abstract Idea: continuously analyzing the profile data for each user to generate and update a list of users is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A).
[4] by performing operations comprising: 
assigning points to a user based on a number and frequency of visits to one or more venues in the first category of venue
Abstract Idea: assigning points to a user is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or . See MPEP § 2106.04(a)(2)(III)(A).
 identifying map scales corresponding to the visits to the one or more venues in the first category of venue and assigning points to the user based on the identified map scales corresponding to the particular map scale
Abstract Idea: identifying map scales corresponding to the visits to the one or more venues is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).
[6] generating a total score for the user based on the assigned points to the user
Abstract Idea: generating a total score for the user is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A); MPEP § see also MPEP § 2106.04(a)(2)(II)(C).
 adding the user to the list of users knowledgeable upon determining that the total score for the user exceeds a threshold score
Abstract Idea: adding the user to the list of knowledgeable users is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A); MPEP § 2106.04(a)(2)(II); see also MPEP § 2106.04(a)(2)(II)(C).
[8] receiving, by the online computing system, a query from a first computing device
Receiving, by the online computing system, a query from a first computing device, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent eligible. See MPEP § In re Bilski, 545 F.3d 943, 962 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (“[T]he involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity”).

The online computing system and first computing device are additional non-abstract limitations.
 performing operations comprising:  routing the query, in real time by the online computing system, to one or more of the plurality of computing devices knowledgeable about the query
Transmitting information (“routing” the query) is insignificant extra-solution
activity. Revised Guidance 55, n.31; see
also MPEP § 2106.05(g); see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355
(Fed. Cir. 2014) (computer receives and
sends information over a network).

The online computing system and one or more of the plurality of computing devices are additional non-abstract limitations.
 analyzing the query to determine a category of venue associated with the query and map scale based on a scale of map displayed on the first computing device
Abstract Idea: analyzing the query to determine a category of venue associated with the query and map scale based on a scale of map displayed is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).

The first computing device is an additional non-abstract limitation.
[11] by translating an area of interest shown on the map displayed on the first computing device to a latitude and longitude and a radius for the map scale
Abstract Idea: translating an area of interest shown on the map displayed is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).

The first computing device is an additional non-abstract limitation.
 determining that the category of venue and map scale correspond to the first category at the particular map scale
Abstract Idea: determining is an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See MPEP § 2106.04(a)(2)(III)(A).
[13] transmitting, to each computing device associated with each user in the list of users knowledgeable about the first category of venue at the particular map scale, the received query from the first computing device
Transmitting information is insignificant extra-solution activity. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

The each computing device and the first computing device are additional non-abstract limitations.
[14] receiving, by the online computing system over the network, a response to the query about the venue from each of the computing devices associated with a subset of users in the list of users
Receiving location data, i.e., data
gathering, is merely insignificant extra-solution activity that does not add
significantly more to the abstract idea to
render the claimed invention patent eligible. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); and see buySAFE, 765 F.3d at 1355 (computer
receives and sends information over a
network).

The online computing system, network and each of the computing devices are additional non-abstract limitations.
 causing display, in real time on a user interface of the first computing device, of the response to the query from each of the computing devices associated with the subset of users in the list of users
causing display of information amounts to insignificant extra-solution activity. See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and analyzing information, without more . . . is abstract as an ancillary part of such collection and
analysis.”).

The user interface of the first computing device and each of the computing devices are additional non-abstract limitations.
 updating, by the online computing system, the total score for each user of the subset of users based on the response received from the computing device associated with each user of the subset of users
Abstract Idea: updating the total score for each user of the subset of users is a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” that can be performed alternatively by a person as a mental process (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2)(III)(A); MPEP § 2106.04(a)(2)(II); see also MPEP § 2106.04(a)(2)(II)(C).

The online computing system and the computing device are additional non-abstract limitations.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim computing device”, “external source”,  “online computing system”, “plurality of computing devices”, “each computing device” , “first computing device” , “one or more of the plurality of computing devices”, “network”, and “user interface of the first computing device” and automation of manual processes does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional elements of the “computing device”, “external source”,  “online computing system”, “plurality of computing devices”, “each computing device” , “first computing device” , “one or more of the plurality of computing devices”, “network”, and “user interface of the first computing device” which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of the noted additional elements as generic computer components. See Specification [0011]: external sources such as Foursquare™, Facebook™, and other sources that are accessible via network communication; [0013]: the system provides a user interface with graphical elements overlayed on a scaled map that represent one or more users or venues/events ("annotations"); [0015]: FIG. 1 is a network diagram; [0044]: correlating a venue/event to one or more categories (which are gathered from external networked sources such as Foursquare, Facebook, and others); [0061]: a wired or wireless network 50…Communication devices 20 and 30 and the server 40 may be implemented as a processor enabled device including, but not limited to, personal computers, laptops, smart phones, and handheld devices; [0074]: stores and updates a database; [0094]: user interface of the communication device…; [00117]: Processor enabled device 550 preferably includes a main memory 565 and may also include a secondary memory 570. The main memory 565 provides storage of instructions…; [00122]: computer software or executable code may be transferred to processor enabled device 550 from a network server via communication interface 590…; [00123]: integrated digital services network ("ISDN"); [ [00124]:  a wired or wireless network, or any variety of other communication link; [00128]: system 550 also includes optional wireless communication components that facilitate wireless communication over a voice and over a data network; [00135]: modules, and methods described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor…; [00137]: generic principles described herein. It is apparent that the additional elements the “computing device”, “external source”,  “online computing system”, “plurality of computing devices”, “each computing device” , “first computing device” , “one or more of the plurality of computing devices”, “network”, and “user interface of the first computing device” are recited as generic, or part of generic devices, performing their generic functions of receiving (steps 1, 8 and 13), routing (step 9), transmitting (step 12) and displaying data (step 14). As mapped in the right column of Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data…are inconsequential data gathering and insignificant post solution activity”). See buySAFE v. Google, Inc, 765 F.3d 1350, 1355 (Fed. Circ. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). In regard to the data being manipulated, for example, profile data, list of users, total score, it is important to note that “information as such is an intangible” and collecting, analyzing, and displaying that information, without more, is an abstract idea. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). The claim fails to recite the details regarding how the additional elements aid the method, the extent to which the computer components aid the method, or the significance of the additional claim elements to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claim includes no more than mere instructions to perform the method on generic component or machinery as and such does not qualify as providing an improvement to See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). Transmitting and displaying information does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. Also, the end result of updating information is an abstract step since humans have long, mentally (memorization) or using pen and paper, updated information based on observation, evaluation, judgment, opinion. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a network, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of updating total user score. See MPEP § 2106.05(f). The claim limitations amount to merely indicating a field of use or technological environment (a network) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the “computing device”, “external source”,  “online computing system”, “plurality of computing devices”, “each computing device” , “first computing device” , “one or more of the plurality of computing devices”, “network”, and “user interface of the first computing device” in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 12 is a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations comprising steps comparable to those of method claim 1 (Specification [00119]: removable storage medium 580 is a non-transitory computer readable medium having stored thereon computer executable code (i.e., software) and/or data. The computer software or data stored on the removable storage medium 580 is read into the processor enabled device 550 for execution by the processor 560; [00126]: the term 
	Independent claim 24 is an online computing system comprising: at least one processor; and a memory coupled with the at least one processor, the memory comprising instructions which, when executed by the processor, cause the system to perform operations comprising steps comparable to those of method claim 1 (Specification [00115]: The processor enabled device 550 preferably includes one or more processors, such as processor 560. Additional processors may be provided, such as an auxiliary processor to manage input/output, an auxiliary processor to perform floating point mathematical operations, a special-purpose microprocessor having an architecture suitable for fast execution of signal processing algorithms (e.g., digital signal processor), a slave processor subordinate to the main processing system (e.g., back-end processor), an additional microprocessor or controller for dual or multiple processor systems, or a coprocessor). Accordingly, independent claim 24 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and MPEP 2106.05(d), II, i. Furthermore, claims 22, 5-11, 13 and 16-23 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2, 5-11, 13 and 16-23 integrates the judicial exception into a practical application. While dependent claims 2, 5-11, 13 and 16-23 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2, 5-11, 13 and 16-23 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
The Rejections of Claims Under 35 U.S.C. § 101 
	Applicant’s arguments filed on 12/21/2021 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	(1) Step 2A- Prong 1: The claims are not directed to any abstract idea
Alice and § 101 effective as of January 7, 2019, including whether the claims are directed to a patent-ineligible concept: “laws of nature, natural phenomena, and abstract ideas” , the courts have established that abstract ideas may include, but are not limited to fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Alice, 573 U.S. at 217–21. Contrary to applicant’s arguments, the claims recite a method of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. For example, as noted in the rejections above, “assigning points to a user based on a number and frequency of visits to one or more venues in the first category of venue” (step 4), as recited in claim 1, relates to applying rules to the data gathered at step 1. Likewise, “generating a total score for the user based on the assigned points to the user” (step 6) as recited in claim 1, relates to applying rules to the data gathered and manipulated at steps 1-5. It is further important to note that, even assuming arguendo the claims do not recite a certain method of organizing human activities, the claims would still be directed to mental processes since, as shown in the rejections above, the claims also recite mental processes. In particular, as noted in the Independent Claim 1/January 2019 Guidance Table above, the claims recite a mental process including an observation, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1351–54 (Fed. Cir. 2016) (Claim for detecting events by receiving, detecting, analyzing, displaying, accumulating, and updating data, and deriving a composite indicator from that data was directed to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.”).
	Applicant then argues “the claims are directed to solving a technical problem in an online system” and that “conventional online systems are incapable of validating the autobiographical input from the potential experts and therefore the conventional online systems are unable to accurately determine who an expert is” and that “the vast majority of conventional online systems do not even attempt to identify an expert and instead merely allow users to post requests about a specific venue/event and/or category of venue/event and/or geographic region and hope that a true expert receives the posted request and timely responds to the posted request”. Applicant’s arguments are not persuasive. The problem or function of “validating the autobiographical input from the potential experts” to “accurately determine…an expert” (solution), describes an abstract problem and corresponding abstract solution. In particular, humans have long validated/verified information and determined information (an observation, evaluation, judgment, opinion). For example, a qualified person can determine that another person is who he/she alleges to be by checking the another person’s ID and validate the identity of that another person and, as such, capable of accurately determining who someone is without a computer. It is apparent that Applicant’s alleged solution is in the 
	Applicant further argues that “the claims provide a solution to at least these technical problems in conventional online systems by providing a very specific method of determining whether a user is actually a knowledgeable user about a category of venue”. In support of the above, Applicant further asserts “not only are the claims not directed to any abstract idea, they also provide an improvement to online computing systems in the manner explained above. Moreover, the claimed features cannot be performed in the human mind. Given the vast amount of information and real time
nature of online computing systems and the claimed features (e.g., receiving real-time GPS location data, processing such data from a plurality of computing devices, routing a query in real time to multiple computing devices, determining map scale, and so forth) it is not possible, let alone practical, for the claimed features to be performed in the human mind”, that “a human mind would not know what map is displayed on a computing device (remote from the human mind) and be able to translate the area of interest shown on the map displayed on the first computing device to a latitude and longitude and radius for the map scale, let alone do this in real-time”, and that “it is not clear why such a method would ever be contemplated to be done in a human mind, given that it is addressing a problem specific to an online computing system scenario”. Applicant’s arguments are not persuasive. First, “vast amount of information” is not See Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3d 1336, 1345 (Fed. Cir. 2013) (“[T]he important inquiry for a § 101 analysis is to look to the claim.”). The patent eligibility of a claim is based on the features recited in the claim. See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 769–70 (Fed. Cir. 2019) (“Even if ChargePoint’s specification had provided, for example, a technical explanation of how to enable communication over a network for device interaction (which, as discussed above, it did not), the claim language here would not require those details. Instead, the broad claim language would cover any mechanism for implementing network communication on a charging station.”); Ericsson Inc. v. TCL Commc’ns Tech. Holdings Ltd., 955 F.3d 1317, 1325 (Fed. Cir. 2020) (“[T]he specification may be helpful in illuminating what a claim is directed to [but it] must always yield to the claim language when identifying the ‘true focus of a claim.’”) (citation omitted). Secondly, displaying information is generally viewed as insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). The courts also view “displaying data” as an abstract idea. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract). Clearly, a person can observe, provide judgment/opinion on information displayed on a device. Applicant’s reference to the device being remote from the human mind is not Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015): Beyond the abstract idea of offer-based price optimization, the claims merely recite “well-understood, routine conventional activit[ies],” either by requiring conventional computer activities or routine data-gathering steps. Alice, [573 U.S. at 225] (quoting Mayo [Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 73 (2012)) . . . . For example, claim 1 recites “sending a first set of electronic messages over a network to devices,” the devices being “programmed to communicate,” storing test results in a “machine-readable medium,” and “using a computerized system . . . to automatically determine” an estimated outcome and setting a price. Just as in Alice, “all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, [573 U.S. at 225] (quoting Mayo, [566 U.S. at 73]) (alterations in original); see also buySAFE[, Inc. v. Google, Inc.], 765 F.3d [1350,] 1355 [(Fed. Cir. 2014)] (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). 
	(2) Step 2A- Prong 2: The claims are integrated into a practical application
computing device”, “external source”,  “online computing system”, “plurality of computing devices”, “each computing device” , “first computing device” , “one or more of the plurality of computing devices”, “network”, and “user interface of the first computing device”) are specified at a high level of generality and are described in the Specification as known, generic computer elements. See Specification, for example, ¶¶ 11, 13, 15, 44, 61, 63, 74, 94, 117, 118, 120, 122, 123, 124, 128, 135, 137. The Examiner finds no indication in the Specification, nor does the Applicant direct us to any indication, that the operations recited in the claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). There is no indication in the Specification that the claimed invention as recited in the claims effects a transformation or reduction of a particular article to a different state or thing. Nor is there anything of 
	In view of the foregoing, the Examiner maintains that claims 1, 2, 5-13 and 16-24 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715